DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments were received on 2/15/2022.  Claims 1, 4-7, 10-13, and 16-18 are pending where claims 1, 4-7, 10-13, and 16-18 were previously presented and claims 2-3, 8-9, and 14-15 were cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.

Claim Objections
Claims 1, 7, and 13 are objected to because of the following informalities:  Claims 1, 7, and 13 were amended to remove the word “synch”; however, the claims use the phrase “inflight sync IO requests” and the amendment now makes the limitation in each independent claim read “each journal entry representing an inflight IO request…”.  The claims should conform to using the same name when referring to the same object, i.e. inflight sync IO requests.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 10-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bergant et al [US 2007/0136389 A1] in view of Skidanov et al [US 2013/0198139 A1] and Gokhale et al [US 8,762,347].
With regard to claim 1, Bergant teaches a method, comprising: creating a snap set (S-base) on a source site (see paragraph [0033]; a snap set is created at the source/primary server); 
creating a snap set (S-base') on the target site (see paragraph [0033]; a snap set is created at the secondary or target site);
creating a local snap set Sn against the source and a remote snap set against the S-base; transferring a data difference between Sn and S-base to the target site; and writing the difference to Sn' on the target site (see paragraphs [0025] and [0037]; the system can create other local snapshots and compare them to determine differences that will be transferred to the remote/target/secondary site).
Bergant teaches temporarily suspending write access for a snapshot copy process (see paragraph [0038]) but does not appear to explicitly teach marking, in a journal, inflight sync input/output (IO) requests at time of snap set (S-base) creation on the source site, each journal entry representing an inflight IO request at time of snap set creation; tracking the marked inflight sync IO requests in the journal; and upon determining all marked sync replication IO requests are removed from the journal indicating completion of inflight IOs.
Skidanov teaches marking, in a journal, inflight sync input/output (IO) requests at time of snap set creation; each journal entry representing an inflight IO request at time of snap set creation; tracking the marked inflight sync IO requests in the journal (see paragraphs [0031]-[0038]; the system can utilize means to track transactions that represent changes that need to be applied including pending/inflight transactions where the system utilizes a log/journal to track those entries/transactions to allow those entries/transactions to be completed where the system can mark those inflight transactions, i.e. distinguish or separate from other transactions that are not inflight with respect to the snapshot creation when a snapshot ). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the snapshot copy process of Bergant to utilize a journal/log to help ensure all transactions are stored/completed before creating a snapshot as taught by Skidanov in order to eliminate the need to lock the database/server and delay execution of other transactions while a snapshot is being created by utilizing a timestamp to know when the snapshot creation is so that all inflight/pending transactions prior to that point can be completed thus allowing for a consistent process of creating snapshots to help maintain consistency and also to help overall responsiveness to users of the system by not seeing delays and having their data processed (journaled/logged).
Bergant in view of Skidanov teach marking, in a journal, inflight sync input/output (IO) requests at time of snap set (S-base) creation on the source site (see Skidanov, paragraphs [0031]-[0038]; see Bergant, paragraph [0038];  at snapshot creation, the system can utilize means to determine which IO entries are inflight have them complete before a snapshot is taken).
Bergant in view of Skidanov do not appear to explicitly teach upon determining all marked sync replication IO journal entries are removed from the journal indicating completion of inflight IOs.
Gokhale teaches determining sync replication IO requests are removed from the journal indicating completion of inflight IOs (see col 4, lines 44-54; the system can track and determine when IO requests are removed from the journal indicating the completion of those inflight/pending IOs).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the snapshot copy process of Bergant in view of Skidanov by splitting a particular journal into two types of journals as taught by Gokhale in order to allow the system to be able to easily store and monitor in-progress transactions in the incomplete log and have them moved to the complete log upon completion thus making it easier for the system to know when all pending transactions have been completed when the incomplete log is empty versus having to search and compare every transaction in a single log to determine if their status has changed to committed.
Bergant in view of Skidanov and Gokhale upon determining all marked sync replication IO requests are removed from the journal indicating completion of inflight IOs: creating a snap set (S-base') on the target site (see Skidanov, paragraphs [0031]-[0038]; see Bergant, paragraph [0033] and [0038]; Gokhale, col 4, lines 44-54; a snap set is created at the secondary or target site after all data has been transferred over and completed, where an in-flight index helps keep track of the pending/in-progress IO and can remove those entries when they are completed);
creating a local snap set Sn against the source and a remote snap set against the S-base; transferring a data difference between Sn and S-base to the target site; and writing the difference to Sn' on the target site (see Bergant, paragraphs [0025] and [0037]; Gokhale, col 4, lines 44-54; the system can create other local snapshots and compare them to determine differences that will be transferred to the remote/target/secondary site).

With regard to claim 4, Bergant in view of Skidanov and Gokhale teach wherein the local snap set Sn against the source indicates a snap set of a point in time content of a replication source storage object is created (see Bergant, paragraphs [0025] and [0037]; the local snap set is created and represents the point in time of the content for a replication object).

With regard to claim 5, Bergant in view of Skidanov and Gokhale teach wherein creating a remote snap set (Sn) against the S- base', where S-base' >= S-base, includes adding (Sn-S-base) on top of the S-base', resulting in Sn’=Sn (see Bergant, paragraphs [0025] and [0037]; the remote snap set is created where the remote/secondary site can have additional logs for new transactions while waiting for the pending/inflight transactions such that the delta/difference information from the primary server which is the difference between the local snapset (Sn) and the previous consistent snapset (S-base) represented as Sn-S-base is copied over and the delta is used to create a new snapshot for the remote/secondary server).

With regard to claim 6, Bergant in view of Skidanov and Gokhale teach wherein the S-base has less than or equal to an amount of data as the S-base' (see Skidanov, paragraphs [0031]-[0038]; see Bergant, paragraphs [0025], [0033], and [0037]; the secondary server can have multiple logs/journals where the received pending/inflight transactions are associated with a first log and other transactions are stored to a second log where those transactions were commenced after the snap set creation process was initiated).

With regard to claims 7, 8, 10-14, and 16-18, these claims are substantially similar to claims 1, 2, and 4-6 and are rejected for substantially similar reasons as discussed above.

Response to Arguments
Applicant’s arguments (see the fourth paragraph on page 6) with respect to the objections to the specification have been fully considered and are not persuasive.  Although the amendments addressed the previous objections, the amendments removed the word “synch” so that the limitation reads “inflight IO request” while the rest of the claim limitations recite the limitation as “inflight sync IO request”.  The Examiner recommends adding the word ‘sync’ to the “each journal entry representing an inflight IO request…” limitation or removing the word ‘sync’ from all other recitations of the inflight IO sync requests..

Applicant's arguments (see the second to last paragraph on page 6 through the last paragraph on page 8) have been fully considered but they are not persuasive.  The applicant argues that the cited prior art references do not teach the claim limitations as recited including marking, in a journal, inflight sync IO requests.  The Examiner respectfully disagrees.  As seen from the 35 USC 103 rejections above, a new reference was found that, when combined, would teach or fairly suggest the claim limitations as recited.  In particular, the 35 USC 103 rejections illustrates that the system of Bergant considers requests that were in progress when the snapshot is being taken and that those transactions should complete where Bergant’s teachings are modified by the teachings of Skidanov that illustrate the usage of logs, in particular marking the entries in the log when a snapshot is being created so that the system can identify which transactions belong with that snapshot while also allowing other transactions to still arrive and be queued to run in another log.  These teachings are further modified by the teachings Gokhale that show that the log/journal for each snapshot can actually be two logs/journals for each snapshot, one for the incomplete/inflight transactions and the other for the completed transactions, that way when a transaction completes it is removed from the incomplete log into the complete log.  Therefore, as can be seen the teachings of the combination of references teach the claim limitations as recited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        12/7/2022